DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 79-82, 84-86 and 89 are examined herein.

Election/Restrictions
Claims 83, 87-88 and 89-96 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim, traversed in the reply filed on 7/11/2022.
Applicant's election claims 79-82, 84-86 and 89 in the same reply is acknowledged, further the Species election is noted by Applicant as follows:
R1 is C1-10 alkyl; R2 is H; R3 is 
    PNG
    media_image1.png
    47
    58
    media_image1.png
    Greyscale
; R4 is CH3; R5 is 
    PNG
    media_image2.png
    44
    76
    media_image2.png
    Greyscale
; R6 is CH3; X is CHOR3; Y is CHR5-CH2; and 
Formula A is 
    PNG
    media_image3.png
    248
    346
    media_image3.png
    Greyscale


The traversal is on the ground(s) that it is understood that (a) the requirement will be withdrawn upon the finding of an allowable genus; and (b) any species withdrawn from consideration will be transferred to the elected subject matter unless it is found patentably distinct from the elected or allowed claims.

This reply does not distinctly and specifically point out supposed errors in the election of species requirement, because as noted in the Request for Election, of 4/01/2022, 37 CFR 1.141 already provides that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim.
Therefore the election shall be treated as an election without traverse and the requirement is deemed proper and made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 79-82, 84-86 and 89 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hawkins as evidenced by Cheng.
Hawkins: WO 2005/079593, published 9/01/2005. (Year: 2005).

Cheng: Steamed ginger (Zingiber officinale): Changed chemical profile and increased anticancer potential; Food Chemistry 129 (2011) 1785-1792.


Independent claim 79
Hawkins teaches about food comprising:
ginger, including the use of Zingiber officinale, also known as ginger (pg. 11, ln. 3+), as the preferred type; 

with salt (i.e. a salt that imparts a salty taste) (pg. 47, ln. 22+; pg. 48, ln. 5+); and 
other ingredients (i.e. a first ingredient) (pg. 47, ln. 22+; pg. 48, ln. 5+).

A compound having structure A
Hawkins does not discuss the compounds found in ginger.
Cheng also teaches about using ginger, a common condiment for foods and beverages (i.e. food products) (ab.).
Cheng studies the specific type of ginger taught by Hawkins, from the rhizome of Zingiber officinale Rosco (Zingiberaceae) (see the Introduction), to identify a variety of compounds therein (see the Introduction).  

Cheng teaches that the natural compounds found in this type of ginger (2nd para. of section 2.3; as identified in Fig. 3 and Table 1), include: Diacetoxy-6-gingerdiol (No. 18), also commonly known as Acetoxy-6-gingerol and 1-Dehydro-[10]-gingerdione.

Cheng’s reported compound, Diacetoxy-6-gingerdiol (No. 18) has: the molecular formula C21H32O6, (see No. 18 of Fig. 3 and Table 1),  a registered Cass number of 143615-75-2, and the following structure:

    PNG
    media_image4.png
    244
    290
    media_image4.png
    Greyscale


Cheng’s reported compound, Diacetoxy-6-gingerdiol (No. 18), anticipates the claimed, elected, species, where:  
R1 is C1-10 alkyl; R2 is H; R3 is 
    PNG
    media_image1.png
    47
    58
    media_image1.png
    Greyscale
; R4 is CH3; R5 is 
    PNG
    media_image2.png
    44
    76
    media_image2.png
    Greyscale
; R6 is CH3; X is CHOR3; Y is CHR5-CH2; and wherein, Formula A is compound 3 of claims 86 and 89, as follows: 

    PNG
    media_image3.png
    248
    346
    media_image3.png
    Greyscale


Cheng’s teaching provides evidence that fresh, dried and cook ginger all comprise this compound (see the presence of N0. 18 in Fig. 2A-C).  Therefore any food formulation comprising ginger comprises the claimed compound.

In summary, applicant claims a formula for making yogurt products that use or eliminate common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  


At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims
As for claim 80, Cheng provides evidence that ginger comprises the compound, Diacetoxy-6-gingerdiol, which has R1 is C2-Cs alkyl, as discussed above.

As for claim 81, Cheng provides evidence that ginger comprises the compound, Diacetoxy-6-gingerdiol, which has R2 is H, as discussed above.

As for claim 82, X is CHOR3 was elected for the sake of examination, therefore the other claimed options make no distinction over the teaching above.


As for claim 84, R5 is 
    PNG
    media_image2.png
    44
    76
    media_image2.png
    Greyscale
 was elected for the sake of examination, therefore any other species makes no distinction over the teaching above.
Cheng provides evidence that ginger comprises the compound, Diacetoxy-6-gingerdiol, which has Y is CHR5-CH2, as discussed above. 

As for claim 85, Cheng provides evidence that ginger comprises the compound, Diacetoxy-6-gingerdiol, which has R6 is CH3, as discussed above.  

As for claims 86 and 89, Cheng provides evidence that ginger comprises the, Diacetoxy-6-gingerdiol, provides that the compound of formula A is compound 3, as discussed above.

Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
1. Any reference that teaches a food/beverage formulation with ginger, salt and one other ingredient.
2. A structure and text search of the elected species, resulted in the two following gingerol compounds naturally found in ginger, known for use in foods and beverages prior to the priority of this case. 
See the STIC search attached herein that shows:
Cass No. 53254-51-6: 4-Gingerol, a natural product found in Zingiber officinale Rosco (Zingiberaceae), is a common condiment for foods and beverages that has anticancer potential. A ginger extract, from the rhizome of Zingiber officinale Rosco (Zingiberaceae). Related to gingerol compounds, whether in their diol form or as a derivative. 
Product Name:	(3R,5S)-1-(4-hydroxy-3-methoxyphenyl)decane-3,5-diyl diacetate

CAS Number:	53254-51-6

Molecular Weight:	380.481

Molecular Formula:C21H32O6


    PNG
    media_image5.png
    338
    323
    media_image5.png
    Greyscale


Cass No. 143615-75-2: A gingerol related compounds isolated from ginger rhizomes.  The isolated compounds exhibited stronger antioxidative effect than α-tocopherol.  The antioxidant activity depended upon substituents on the side chain and benzene ring, and the length of side chain. 
Product Name: Diacetoxy-6-gingerdiol, Acetoxy-6-gingerol, or 1-Dehydro-[10]-gingerdione

CAS No. : 	143615-75-2

Formula: 	C21H32O6

M. Wt. : 	380.48

    PNG
    media_image4.png
    244
    290
    media_image4.png
    Greyscale


3. Tao: Identification and Quantification of Gingerols and Related Compounds in Ginger Dietary Supplements Using High-Performance Liquid Chromatography-Tandem Mass Spectrometry; J. Agric. Food Chem. 2009, 57, 10014–10021 DOI:10.1021/jf9020224.
Toa shows ginger has 4-gingerol (Fig. 1), also from 2A above, another compound that anticipates the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793